73 U.S. 441 (____)
6 Wall. 441
THE GRACE GIRDLER.
Supreme Court of United States.

*442 The CHIEF JUSTICE delivered the opinion of the court.
While it is true that the greater part of the loss fell upon Lockwood as owner of the Ariel, and her belongings, there is nothing in the record which shows that the damage sustained exceeded two thousand dollars. And this is essential to jurisdiction.
It is suggested, however, that, in point of fact, his share of the loss exceeded the jurisdictional sum. And it is the practice of this court in proper cases,[*] when it is claimed that the value in controversy gives jurisdiction, to allow an opportunity to make proof of the fact. And in admiralty cases, where the pleadings may be amended, and new evidence taken in the appellate court, a liberal practice in relation to appeals is specially warranted.[]
An order will be made, therefore, allowing the appellants to make proof of jurisdictional value, by affidavits, and to file such proof with the clerk of the court within twenty days; in default of which, the cause will stand dismissed.

NOTE.
It subsequently appeared that the affidavits of value were actually on file at the time of the argument of the motion, though not before the court when the leave was given as above. The court thinking them sufficient, treated them on the discovery as if filed in pursuance of the leave. The motion to dismiss was therefore ultimately denied.
NOTES
[*]  Rush v. Parker, 5 Cranch, 287; Ex parte Bradstreet, 7 Peters, 634; but see Richmond v. Milwaukee, 21 Howard, 391.
[]  Rice v. M. and N. Railroad Co., 21 Howard, 85.